Title: From George Washington to Samuel Hodgdon, 13 December 1783
From: Washington, George
To: Hodgdon, Samuel


                        
                            Sir,
                            Phila. 13th Decr 1783
                        
                        The Trunk, & two boxes or Cases which you brought from New York for me, with a few other Articles
                            which I shall send to you tomorrow, I would have go on by Land as my Papers, & other valuable things are contained
                            in them.
                        The Boxes & other parcels which were sent from Rocky hill by Colo. Morgan, may go by Water to
                            Alexandria, for which place a Vessel (Colo. Biddle informs me) is just on the point of Sailing, & will probably
                            be the last for that River, Potomack, this Season—let me entreat therefore that the opportunity may not be best by sending
                            them by her.
                        Inclosed is 40 Dollars—5 more than your Acct. I am Sir Yr most Obedt Servt
                        
                            Go: Washington
                        
                    